DETAILED ACTION
	Claims 1-13 and 16-23 are pending.  Claims 1, 7, and 13 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0093672 to Zhao et al. (“Zhao”) in view of U.S. Patent No. 4,701,915 to Kitamura et al. (“Kitamura”) and in view of U.S. Publication No. 2017/0220403 to Maag et al. (“Maag”) in view of U.S. Patent No. 6,028,638 to Kim (“Kim”).

Regarding Claim 1, Zhao teaches:
A method comprising: 
receiving a compute graph associated with a data processing pipeline, the compute graph identifying one or more computer-executable components of the data processing pipeline and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, ; 
causing the data processing pipeline to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”); 
determining to re-execute a portion of the data processing pipeline (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”), the portion comprising at least one of the second component or one or more additional components downstream of the second component (Zhao: Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”); and 
causing the portion to re-execute according to the compute graph (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).    

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the control storage; checking the microinstructions read in sequence in parallel with the processing in the pipeline processing portion by means of an error detecting means; stopping the pipeline process corresponding to the microinstruction in which the error is detected and the microinstruction succeeding thereto when an error is detected in the content of a microinstruction for a machine instruction; correcting the error in the microinstruction by the error correction means; and restarting the pipeline process after the completion of the correction of the microinstruction on the basis of the corrected microinstruction. The error recovery is therefore carried out by stopping and subsequently restarting the pipeline process without having to reexecute the machine instruction from the beginning”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because it will improve the ability and time to detect and correct errors in the pipeline.  (Kitamura: Col. 1, lines 52-68 and Col. 2, lines 1-27).

However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code received responsive to causing the data processing pipeline to execute, a first indication that a first component of the data processing pipeline executed successfully; 
storing a first output received from the first component responsive to execution of the first component; 
storing, based at least in part on receiving a second exit code responsive to causing the data processing pipeline to execute, a second indication that a second component of the data processing pipeline failed to execute successfully; 

However, in the same field of endeavor, Maag teaches:
storing, based at least in part on receiving a first exit code received responsive to causing the data processing pipeline to execute, a first indication that a first component of the data processing pipeline executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, potential fault, OK, and so forth) indicating whether the monitored pipeline failed the tests 700, generated a warning, was inconclusive, or passed the tests 700. If the tests 700 comprise multiple subtests, the plugin 600A may produce a status for each subtest. However, in other embodiments, the tests 700 also generate additional metadata associated with the environment and/or performed tests 700. For example, the plugin 600A may define a test which monitors the volume of data produced each day by the pipeline and generates a fault if the volume is at or below a first threshold, a warning if the volume is between the first threshold and a second threshold, and an OK status if the volume is at or above the second threshold. In addition to storing the status of the test ; 
storing, based at least in part on receiving a second exit code responsive to causing the data processing pipeline to execute, a second indication that a second component of the data processing pipeline failed to execute successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410. If a validation test performed by the data pipeline system 310 fails, the fault and associated data/metadata related to the fault are stored in one or more log files. Additionally or alternatively, the data pipeline system 310 may send a message to the fault detection system 340 via the pipeline communication interface 500 that identifies the fault and includes any related data”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, potential fault, OK, and so forth) indicating whether the monitored pipeline failed the tests 700, generated a warning, was inconclusive, or passed the tests 700. If the tests 700 comprise multiple subtests, the plugin 600A may produce a status for each subtest. However, in other embodiments, the tests 700 also generate additional metadata associated with the environment and/or performed tests 700. For example, the plugin 600A may define a test which monitors the volume of data produced each day by the pipeline and generates a fault if the volume is at or below a first threshold, a warning if the volume is between the first threshold and a second threshold, and an OK status if the volume is at or above the second threshold. In addition to storing the status of the test performed, the plugin 600A may also be configured to store the date that test was performed, which data sets/pipelines were monitored, a metric representing the volume of data that the status was based on, and so forth”);   

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by Maag.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Maag to protect data transfer throughout a data pipeline.  (Maag: Paragraphs [0168]-[0169] and [0170]-[0171]).

However, the Zhao/Kitamura/Maag combination does not appear to explicitly teach:
storing, individually in association with the first component and based at least in part on the first indication, a first output determined by the first component as a result of execution of the first component.

However, in the same field of endeavor, Kim teaches:
storing, individually in association with the first component and based at least in part on the first indication, a first output determined by the first component as a result of execution of the first component (Kim: Col. 1, lines 65-67, Col. 2, lines 1-17, “The half-pixel processing apparatus has a first means which sums successive pixel data constituting the N kinds of pixel data and pixel data horizontally adjacent to the successive pixel data constituting the N kinds of pixel data according to a horizontal half-pixel processing signal which is input from an external source. A pipeline means sequentially stores and outputs the data applied from the first means. A second means sums the pixel data output from the pipeline means and pixel data vertically adjacent to the pixel data output from the pipeline means according to a vertical half-pixel processing signal which is input from an external source. A data processing means half-pixel processes the data applied from the second means and has the data pass ; 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag combination to include storing the output of an element of a first means in the output and then further outputting it to a second means, as taught by Kim.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Kim to use data from prior execution to assist in further processing data.  (Kim: Col. 1, lines 33-49).

	Regarding claim 2, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein causing the portion to re-execute according to the compute graph comprises:
causing the second component to re-execute (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”); and 
at least one of providing the first output as input to the second component or sequencing execution of the second component relative to another component (Kim: Col. 1, lines 65-67, Col. 2, lines 1-17, “The half-pixel processing apparatus has a first means which sums successive pixel data constituting the N kinds of pixel data and pixel data horizontally adjacent to the successive pixel data constituting the N kinds of pixel data according to a horizontal half-pixel processing signal which is input from an external , wherein the compute graph indicates that the second component is dependent upon the first component (Zhao: Paragraph [0007], “generating and sending, at the root node, the initial fingerprint based on the output message ID to be sent comprises: receiving a RootMsg and generating and sending the initial fingerprint based on the output message ID to be sent. Obtaining, at the tracking task point, status information based on the final updated fingerprint further comprises: determining whether to resend the RootMsg based on the status information”; wherein a message is sent to a root node and further sent to each component and the message is resent to the root node when a failure is detected).  

Regarding claim 3, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein causing the portion to re-execute comprises: 
causing the second component to re-execute one or more times until the second component successfully completes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or based at least in part on determining that a number of re- executions meets a number of retries specified by the compute graph in association with the second component.

Regarding claim 4, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 3, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein causing the portion to re-execute further comprises: 
causing the one or more additional components to at least one of execute or re-execute based at least in part on the second component successfully executing (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”) or re-executions meeting the number of retries. 

Regarding claim 6, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 1, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein the compute graph further identifies at least one of: 
a computer-executable instruction associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”), 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal failure indication.

Regarding Claim 7, Zhao teaches:
A system comprising: 
one or more processors; and 
memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving a compute graph associated with a data processing pipeline, the compute graph identifying one or more components of the data processing pipeline and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
causing the one or more components to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”);  
retrieving, as a retrieved output, the output (Zhao: Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”); and 
causing the second component to re-execute, as a re-execution, based at least in part on the retrieved output (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the control storage; checking the microinstructions read in sequence in parallel with the processing in the pipeline processing portion by means of an error detecting means; stopping the pipeline process corresponding to the microinstruction in which the error is detected and the microinstruction succeeding thereto when an error is detected in the content of a microinstruction for a machine instruction; correcting the error in the microinstruction by the error correction means; and restarting the pipeline ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because it will improve the ability and time to detect and correct errors in the pipeline.  (Kitamura: Col. 1, lines 52-68 and Col. 2, lines 1-27).

However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that execution of the first component of the one or more components executed successfully; 
storing, in association with the first component and based at least in part on the execution of the first component, an output from the first component; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the one or more components failed to execute successfully;

However, in the same field of endeavor, Maag teaches:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that execution of the first component of the one or more components executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline ; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the one or more components failed to execute successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410. If a validation test performed by the data pipeline system 310 fails, the fault and associated data/metadata related to the fault are stored in one or more log files. Additionally or alternatively, the data pipeline system 310 may send a message to the fault detection system 340 via the pipeline communication interface 500 that identifies the fault and includes any related data”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by Maag.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Maag to protect data transfer throughout a data pipeline.  (Maag: Paragraphs [0168]-[0169] and [0170]-[0171]).

However, the Zhao/Kitamura/Maag combination does not appear to explicitly teach:
storing, in association with the first component and based at least in part on the execution of the first component, an output determined by the first component as a result of execution of the first component.

However, in the same field of endeavor, Kim teaches:
storing, in association with the first component and based at least in part on the execution of the first component, an output determined by the first component as a result of execution of the first component (Kim: Col. 1, lines 65-67, Col. 2, lines 1-17, “The half-pixel processing apparatus has a first means which sums successive pixel data constituting the N kinds of pixel data and pixel data horizontally adjacent to the successive pixel data constituting the N kinds of pixel data according to a horizontal half-pixel processing signal which is input from an external source. A pipeline means sequentially stores and outputs the data applied from the first means. A second means sums the pixel data output from the pipeline means and pixel data vertically adjacent to the pixel data output from the pipeline means according to a vertical half-pixel processing signal which is input from an external source. A data processing means half-pixel processes the data applied from the second means and has the data pass through as it is, according to the horizontal half-pixel processing signal and the vertical half-pixel processing signal. A flip-flop means divides the data applied from the data processing means according to clock and stores the divided data respectively. A multiplexing means selects and outputs data necessary for motion compensation among the data output from the flip-flop means”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag combination to include storing the output of an element of a first means in the output and then further outputting it to a second means, as taught by Kim.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Kim to use data from prior execution to assist in further processing data.  (Kim: Col. 1, lines 33-49).


wherein the operations further comprise: 
storing, based at least in part on receiving a third exit code in association with the re- execution of the second component, a third indication that the second component executed successfully (Maag: Paragraph [0170], “In some embodiments, the data pipeline system 310 includes one or more components that perform their own validating tests on the data moving through the pipelines 410”; and Paragraph [0145], “The results produced by executing the tests 700 may vary from embodiment to embodiment. For example, in some embodiments, the tests 700 may produce a status indicator (e.g. fault, potential fault, OK, and so forth) indicating whether the monitored pipeline failed the tests 700, generated a warning, was inconclusive, or passed the tests 700. If the tests 700 comprise multiple subtests, the plugin 600A may produce a status for each subtest. However, in other embodiments, the tests 700 also generate additional metadata associated with the environment and/or performed tests 700. For example, the plugin 600A may define a test which monitors the volume of data produced each day by the pipeline and generates a fault if the volume is at or below a first threshold, a warning if the volume is between the first threshold and a second threshold, and an OK status if the volume is at or above the second threshold. In addition to storing the status of the test performed, the plugin 600A may also be configured to store the date that test was performed, which data sets/pipelines were monitored, a metric representing the volume of data that the status was based on, and so forth”); 
storing, based at least in part on the re-execution of the second component, a second output from the second component (Zhao: Fig. 1, wherein a working node #1 outputs into the following working node #3 in the network; Paragraph [0040], “Working node is used to process the input message and usually generate new messages for further processing”; and Paragraph [0016], “determining ; and 
causing one or more components downstream from the second component to execute or re-execute based at least in part on the second output (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the root node”).

Regarding claim 9, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 7, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein the compute graph further identifies at least one of: 
a set of computer readable instructions associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”), 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, 
a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal error indication.

Regarding claim 12, the Zhao/Kitamura/Maag/Kim combination teaches each of the limitations of claim 9, as discussed in more detail above, and the Zhao/Kitamura/Maag/Kim combination further teaches:
wherein the operations further comprise: 
causing the second component to re-execute until the second component successfully executes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or determining that a number of re-executions meets a number of retries specified by the compute graph in association with the second component.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of Maag in view of Kim and further in view of U.S. Patent No. 9,232,010 to Gajapala (“’Gajapala”).
	
Regarding claim 5, the Zhao/Kitamura/Maag/Kim reference combination teaches each of the limitations of claim 3 as discussed in more detail above.  However, the Zhao/Kitamura/Maag/Kim reference combination does not appear to teach:
wherein, based at least in part on determining that the number of re-executions meets the number of retries, at least one of: 
transmitting a default output to one or more components downstream from the second component, or preventing the one or more components downstream from the second component from executing.


wherein, based at least in part on determining that the number of re-executions meets the number of retries (Gajapala: Figure 4, #420 and #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being transmitted or is in the communications interface 206 transmission queue, the processor 202 may terminate the message transmission and/or remove the message from a transmission queue”), at least one of: 
transmitting a default output to one or more components downstream from the second component, or preventing the one or more components downstream from the second component from executing (Gajapala: Figure 4, #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being transmitted or is in the communications interface 206 transmission queue, the processor 202 may terminate the message transmission and/or remove the message from a transmission queue”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag/Kim reference combination to include indicating a successful execution of a node and to include preventing one or more components downstream from executing, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48).

Regarding claim 10, the Zhao/Kitamura/Maag/Kim reference combination teaches each of the limitations of claim 9 as discussed in more detail above.  However, the Zhao/Kitamura/Maag/Kim reference combination does not appear to teach:
wherein the second instruction causes the re-execution of the second component to at least one of: 
cause one or more components downstream from the second component to execute or re-execute based at least in part on a default output associated with the second component, 
alter a computational environment of the re-execution compared to a prior execution of the second component.

However, in the same field of endeavor, Gajapala teaches:
wherein the second instruction causes the re-execution of the second component to at least one of: 
cause one or more components downstream from the second component to execute or re-execute based at least in part on a default output associated with the second component (Gajapala: Col. 12, lines 48-52, “The processor 202 may cause the communications interface 206 to transmit an error message to the upstream system 104, downstream system 106, a memory 204, such as an error log, or the like. The error message may be used to analyze system operations”; and Col. 10, lines 18-27, “configured to determine if the memory is full. The communications interface 206 may receive an indication of an incoming message from an upstream system, such as upstream system 104, which is communicated to the processor 202. The processor 202 may determine if sufficient memory is available based on the amount of message data stored in the memory 204, such as the blocked memory 309', , 
alter a computational environment of the re-execution compared to a prior execution of the second component.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/Maag/Kim reference combination to include sending a default message downstream when a failure is detected such as memory full, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of Maag in view of Kim and further in view of U.S. Patent No. 5,953,511 to Sescila et al. (“Sescila”).
	
Regarding claim 11, the Zhao/Kitamura/Maag/Kim reference combination teaches each of the limitations of claim 9 as discussed in more detail above.  However, the Zhao/Kitamura/Maag/Kim reference combination does not appear to teach:
wherein the first instruction or the second instruction alters a computational environment associated with re-execution of the second component compared to a prior execution of the second component, wherein altering the computational environment comprises altering at least one of: 
a type of hardware associated with re-execution of the second component; 
an operating system associated with re-execution of the second component; 
a network associated with re-execution of the second component; 
a memory associated with re-execution of the second component; 
a hypervisor associated with re-execution of the second component; 
a machine that re-executes the second component; 
a cluster that comprises the machine re-executing the second component; 
a physical threshold associated with re-execution of the second component; 
a minimum security requirement associated with re-execution of the second component; 
a licensing requirement associated with re-execution of the second component; or 
a budgetary constraint associated with re-execution of the second component.  

However, in the same field of endeavor, Sescila teaches:
wherein the first instruction or the second instruction alters a computational environment associated with re-execution of the second component compared to a prior execution of the second component (Sescila: Col. 28, lines 34-47, “In one embodiment, if the translator 40 receives a read response packet containing pre-fetch data before having consumed the previously pre-fetched data, the translator 40 transmits an acknowledge packet with a retry code to the host computer 20 in response to the read response packet, thereby enabling the translator 40 to clear the pre-fetch memory 60 for reception of the retransmitted read response packet from the host computer 20. Sending the next read request packet before the pre-fetch memory 60 has become empty advantageously pipe-lines the time required to obtain the next data from the host with the consumption of the previous data by the PCI device 30, thereby improving the sequential DI read performance”), wherein altering the computational environment comprises altering at least one of: 
a type of hardware associated with re-execution of the second component; 
an operating system associated with re-execution of the second component; 
a network associated with re-execution of the second component; 
a memory associated with re-execution of the second component (Sescila: Col. 28, lines 34-47, “In one embodiment, if the translator 40 receives a read response packet containing pre-fetch data before having consumed the previously pre-fetched data, the translator 40 transmits an acknowledge packet with a retry code to the host computer 20 in response to the read response packet, thereby enabling the translator 40 to clear the pre-fetch memory 60 for reception of the retransmitted read response packet from the host computer 20. Sending the next read request packet before the pre-fetch memory 60 has become empty advantageously pipe-lines the time required to obtain the next data from the host with the consumption of the previous data by the PCI device 30, thereby improving the sequential DI read performance”); 
a hypervisor associated with re-execution of the second component; 
a machine that re-executes the second component; 
a cluster that comprises the machine re-executing the second component; 
a physical threshold associated with re-execution of the second component; 
a minimum security requirement associated with re-execution of the second component; 
a licensing requirement associated with re-execution of the second component; or 
a budgetary constraint associated with re-execution of the second component.  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/Maag/Kim reference combination to include altering a memory prior to re-executing a component that initially failed, as taught by Sescila.  One of ordinary skill in the art would have been motivated to make these .

Claims 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of U.S. Publication No. 2017/0187792 to Zhao et al. (“’792 pub”) and further in view of Kim.

Regarding Claim 13, Zhao teaches:
A non-transitory computer-readable medium comprising processor-executable instructions that, when executed by one or more processors, cause the processors perform operations comprising: 
receiving a compute graph associated with a job, the compute graph identifying two or more components of the job and dependencies there between (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
causing the two or more components to execute (Zhao: Paragraph [0040], “Root node is a task to ingest messages from external sources (such as message queue, log or database etc.). The ingested original message is called Root message (RootMsg). Generally, a topology usually has one root node. Typically, a Root node may or may not have processing logic, and then may split or dispatch RootMsgs to its downstream working nodes”);  
causing the second component to re-execute, based at least in part on the second indication (Zhao: Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”).

However, Zhao does not appear to explicitly teach:
starting at the second component based at least in part on the second indication;

However in the same field of endeavor, Kitamura teaches:
starting at the second component based at least in part on the second indication (Kitamura: Col. 2, lines 55-68 and Col. 3 lines 1-10, “According to another aspect of the present invention, there is provided a method for error recovery for a data processor of the pipeline type in which at least one microinstruction is read from a control storage based upon a machine instruction and the read-out microinstruction is processed in an overlapped manner in a pipeline processing portion. The method includes the steps of using an error detection and correction code for each microinstruction stored in the control storage; checking the microinstructions read in sequence in parallel with the processing in the pipeline processing portion by means of an error detecting means; stopping the pipeline process corresponding to the microinstruction in which the error is detected and the microinstruction succeeding thereto when an error is detected in the content of a microinstruction for a machine instruction; correcting the error in the microinstruction by the error correction means; and restarting the pipeline process after the completion of the correction of the microinstruction on the basis of the corrected microinstruction. The error recovery is therefore carried out by stopping and subsequently restarting the pipeline process without having to reexecute the machine instruction from the beginning”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by Zhao to include starting the reexecuting at a node other than the first node in the data pipeline, as taught by Kitamura.  One of ordinary skill in the art would have been motivated to make these modifications because 

	However, the Zhao/Kitamura combination does not appear to teach:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that the execution of the first component of the one or more components executed successfully; 
storing, based at least in part on the execution of the first component, an output from the first component; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the two or more components failed to execute successfully;

However, in the same field of endeavor, the ‘792 pub teaches:
storing, based at least in part on receiving a first exit code in association with execution of a first component, a first indication that the execution of the first component of the one or more components executed successfully (‘792 pub: Paragraph [0083], “where "0" may indicate that the attached ShareCnt will be deducted from the TotalShareCnt at the tracking task, and "1" may indicate that the attached ShareCnt may be added to the TotalShareCnt at the tracking task”; and Paragraph [0103], “an initial value of a total shared count corresponding to the root message may be set to zero and determining a processing status of the root message may comprise: determining that processing of the root message succeeds in response to the total shared count being zero; and determining that failure occurs during the processing of the root message in response to the total shared counts being non-zero. As shown in FIG. 3, the TotalShareCnt corresponding to <0, A> is 0+100-84-16=0, indicating ; 
storing, based at least in part on receiving a second exit code in association with execution of a second component, a second indication that the second component of the two or more components failed to execute successfully (‘792 pub: Paragraph [0083], “where "0" may indicate that the attached ShareCnt will be deducted from the TotalShareCnt at the tracking task, and "1" may indicate that the attached ShareCnt may be added to the TotalShareCnt at the tracking task”; and Paragraph [0103], “an initial value of a total shared count corresponding to the root message may be set to zero and determining a processing status of the root message may comprise: determining that processing of the root message succeeds in response to the total shared count being zero; and determining that failure occurs during the processing of the root message in response to the total shared counts being non-zero. As shown in FIG. 3, the TotalShareCnt corresponding to <0, A> is 0+100-84-16=0, indicating that all of the generated messages have been successfully processed”; wherein the count is stored as an added/deducted value when completion of the execution is done successfully/incorrectly and the stored value can be indicative of failure at timeout);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by the Zhao/Kitamura combination to include indicating a successful execution of a node and to include an indication that it did not succeed executing, as taught by the ‘792 pub.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of the ‘792 pub to reduce network traffic overheads, consumed CPU, and memory resources; to be scalable for different topologies of different distributed data processing systems; and to detect failure 

	However, the Zhao/Kitamura/’792 pub combination does not appear to teach:
storing, based at least in part on the execution of the first component, an output determined by the first component as a result of execution of the first component.

	However, in the same field of endeavor, Kim teaches:
storing, based at least in part on the execution of the first component, an output determined by the first component as a result of execution of the first component (Kim: Col. 1, lines 65-67, Col. 2, lines 1-17, “The half-pixel processing apparatus has a first means which sums successive pixel data constituting the N kinds of pixel data and pixel data horizontally adjacent to the successive pixel data constituting the N kinds of pixel data according to a horizontal half-pixel processing signal which is input from an external source. A pipeline means sequentially stores and outputs the data applied from the first means. A second means sums the pixel data output from the pipeline means and pixel data vertically adjacent to the pixel data output from the pipeline means according to a vertical half-pixel processing signal which is input from an external source. A data processing means half-pixel processes the data applied from the second means and has the data pass through as it is, according to the horizontal half-pixel processing signal and the vertical half-pixel processing signal. A flip-flop means divides the data applied from the data processing means according to clock and stores the divided data respectively. A multiplexing means selects and outputs data necessary for motion compensation among the data output from the flip-flop means”); 



Regarding claim 16, the Zhao/Kitamura/’792 pub/Kim combination teaches each of the limitations of claim 13, as discussed in more detail above, and the Zhao/Kitamura/’792 pub/Kim combination further teaches:
wherein the compute graph further identifies at least one of: 
a computer-executable instruction associated with the second component (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”), 
one or more constraints associated with executing the second component, 
a minimum set of inputs required to execute the second component, 
a first instruction associated with failure of the second component, 
a second instruction associated with a fatal failure of the second component, or 
a number of re-execution attempts associated with generating a fatal error indication.


wherein the one or more constraints comprises at least one of: 
a preferred or required type of hardware; 
an operating system; 
a network requirement; 
a memory requirement; 
a virtual machine requirement; 
a machine topology (Zhao: Paragraph [0040], “Topology of the distributed processing system as shown in FIG. 1 usually runs as a DAG (Directed Acylic Graph). In the topology as shown in FIG. 1, nodes executing particular logics are implemented as processes/threads and deployed in multiple hosts, and edges represent the messages to be processed”); 
a cluster topology; 
a physical threshold; 
a security requirement; 
a licensing requirement; or 
a budgetary constraint.

Regarding claim 19, the Zhao/Kitamura/’792 pub/Kim combination teaches each of the limitations of claim 13 as discussed in more detail above, and the Zhao/Kitamura/’792 pub/Kim combination further teaches:
wherein the operations further comprise: 
causing the second component to re-execute until the second component successfully executes (Zhao: Paragraph [0058], “Nevertheless, by design every message could be processed at least once so that it will never miss any failure case”) or determining that a number of re-executions meets a number of retries specified by the compute graph in association with the second component.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of ‘792 pub in view of Kim and further in view of Gajapala.

Regarding claim 18, the Zhao/Kitamura/’792 pub/Kim combination teaches each of the limitations of claim 16 as discussed in more detail above.  However, the Zhao/Kitamura/’792 pub/Kim combination does not appear to teach:
wherein the second instruction causes the re-execution of the second component to at least one of: 
output a default output stored in a portion of memory associated with the second component, or 
alter a computational environment of the re-execution compared to a prior execution of the second component.

However, in the same field of endeavor, Gajapala teaches:
wherein the second instruction causes the re-execution of the second component to at least one of: 
output a default output stored in a portion of memory associated with the second component (Gajapala: Col. 12, lines 48-52, “The processor 202 may cause the communications interface 206 to transmit an error message to the upstream system 104, downstream system 106, a memory 204, such , or 
alter a computational environment of the re-execution compared to a prior execution of the second component.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium disclosed by the Zhao/Kitamura/’792 pub/Kim combination to include sending a default message downstream when a failure is detected such as memory full, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48).

Regarding claim 20, the Zhao/Kitamura/’792 pub/Kim combination teaches each of the limitations of claim 19 as discussed in more detail above.  However, the Zhao/Kitamura/’792 pub/Kim combination does not appear to teach:
causing one or more components downstream from the second component to at least one of: 
execute or re-execute based at least in part on the second component successfully executing or re-executions meeting the number of retries, or 
prevent the one or more components downstream from the second component from executing.

	However, in the same field of endeavor, Gajapala teaches:
	causing one or more components downstream from the second component to at least one of: 
execute or re-execute based at least in part on the second component successfully executing or re-executions meeting the number of retries, or 
prevent the one or more components downstream from the second component from executing (Gajapala: Figure 4, #426; and Col. 12, lines 53-60, “the apparatus 200 may include means, such as a processor 202, or the like, configured to update the message status and terminate transmission of the message. In an instance in which the message is being transmitted or is in the communications interface 206 transmission queue, the processor 202 may terminate the message transmission and/or remove the message from a transmission queue”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium disclosed by the Zhao/Kitamura/’792 pub/Kim combination to include a removing a message from transmission, as taught by Gajapala.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Gajapala to improve robust dependency determinations and be important in downstream systems that utilize multiple processing elements for scalability, fault tolerance, and performance.  (Gajapala: Col. 13, lines 38-48).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of ‘792 pub in view of Kim and further in view of U.S. Publication No. 2012/0233326 to Shaffer et al. (“Shaffer”).
	
Regarding claim 21, the Zhao/Kitamura/’792 pub/Kim combination teaches each of the limitations of claim 13 as discussed in more detail above.  The Zhao/Kitamura/’792 pub/Kim combination further teaches:
wherein the operations further comprise: 
receiving, after the one or more components executed, an indication that an additional component replaced, as a replacement, the second component or was added (‘792 pub: Paragraph [0059], “More nodes can be added for balance or performance scaling and/or processing pipelines”); 
updating the compute graph to reflect the replacement (‘792 pub: Paragraph [0059], “an application generally has a topology running as a directional acyclic graph (DAG). A node running a specific logic in the topology is implemented as a process or a thread and is deployed in one or more hosts. An edge in the topology represents a message to be processed. A parent node and a downstream node are of a publish-subscription relationship. More nodes can be added for balance or performance scaling and/or processing pipelines.”); 
at least one of causing the additional component to execute based at least in part on retrieving a first input associated with a previous successful execution of the upstream component (Zhao: Paragraph [0016], “determining whether to resend the RootMsg based on the status information comprises: in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; and Paragraph [0011], “sending the initial fingerprint along with the output message ID to a downstream node that is directly connected with the , or re-executing the downstream component based at least in part on a second output associated with a successful execution of the replacement.

However, the Zhao/Kitamura/’792 pub/Kim combination does not appear to teach:
determining, based at least in part on the compute graph, whether a downstream component depends on the replacement for input and whether the replacement depends on an upstream component for input;

	However, in the same field of endeavor, Shaffer teaches:
determining, based at least in part on the compute graph, whether a downstream component depends on the replacement for input and whether the replacement depends on an upstream component for input (Shaffer: Paragraph [0078], “one or more embodiments, continued MaB DAG maintenance is provided by updating distributing parents based on receipt of messages 500. In particular, though difficult if only one distributing parent is selected, in the event that a node determines that a distributed message is received from fewer than the number of selected distributing parents (e.g., fewer than a plurality of redundant distributing parents, or else overhearing a message 500 from a node not selected as a distributing parent, and not hearing that same message from the originally selected distributing parent), then that node may deterministically replace those "missing" distributing parents from which a distributed message was not received. Said differently, if a node receives less than N copies of distributed messages, it may determine that one of its distribution paths (e.g., a redundant path) has failed (node or link failure)”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Zhao/Kitamura/’792 pub/Kim .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of the Maag in view of Kim and further in view of U.S. Publication No. 2019/0384577 to Seif et al. (“Seif”).

Regarding claim 22, the Zhao/Kitamura/Maag/Kim combination teaches all of the elements of claim 1 and further teaches:
determining to re-execute a second portion of the data processing pipeline based at least in part on the third indication, the second portion comprising at least one of the Serial No.: 16/215,557-12-E eAtty Docket No.: Z019-2573USL &HayesAtty/Agent: Yanek A. Kondryszynthird component (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; wherein the newly added component will be executed if the second portion is the whole portion including the first node therefore restarting execution of the pipeline will include the newly added component), the fourth component, the fifth component, or one or more components indicated as being dependent upon the sixth component.

However, the Zhao/Kitamura/Maag/Kim combination does not appear to teach:
receiving a third indication that a modification to the data processing pipeline was made, wherein the modification includes at least one of adding a third component to the data processing pipeline, replacing a fourth component of the data processing pipeline with a fifth component, or removing a sixth component of the data processing pipeline; 
determining an updated compute graph based at least in part on the third indication;

However, in the same field of endeavor, Seif teaches:
receiving a third indication that a modification to the data processing pipeline was made, wherein the modification includes at least one of adding a third component to the data processing pipeline (Seif: Paragraph [0008], “In some variations, the customized operator node may be added to the graph representative of the data processing pipeline. The customized operator node may correspond to a customized data processing operation. The addition of the customized operator node to the graph may include an addition of the customized data processing operation to a series of data processing operations included in the data processing pipeline. The corresponding data processing pipeline may be generated based at least on the graph. The data processing pipeline may include the customized data processing operation corresponding to the customized operator node. The data processing pipeline may be executed by at least applying, to the data stored in a database, the series of data processing operations including the customized data processing operation corresponding to the customized operator node”; and Paragraph [0053], “At 404, the pipeline engine 110 may receive, from the client 140, an input selecting one of the plurality of operator nodes. Furthermore, at 406, the pipeline engine 110 may receive, from the client 140, a request to customize the selected operator node. For example, the client 140 may select the operator node 300 via the user interface 150. Selecting the operator node 300 may add the operator node 300 to the graph 350, which may correspond to a data processing pipeline that includes a series of data collection and/or manipulation operations. As noted, the graph 350 may form the basis for generating the corresponding data processing pipeline. Furthermore, executing the data processing pipeline may include applying, to data stored in a database, , replacing a fourth component of the data processing pipeline with a fifth component, or removing a sixth component of the data processing pipeline; 
determining an updated compute graph based at least in part on the third indication (Seif: Paragraph [0008], “In some variations, the customized operator node may be added to the graph representative of the data processing pipeline. The customized operator node may correspond to a customized data processing operation. The addition of the customized operator node to the graph may include an addition of the customized data processing operation to a series of data processing operations included in the data processing pipeline. The corresponding data processing pipeline may be generated based at least on the graph. The data processing pipeline may include the customized data processing operation corresponding to the customized operator node. The data processing pipeline may be executed by at least applying, to the data stored in a database, the series of data processing operations including the customized data processing operation corresponding to the customized operator node”; and Paragraph [0053], “At 404, the pipeline engine 110 may receive, from the client 140, an input selecting one of the plurality of operator nodes. Furthermore, at 406, the pipeline engine 110 may receive, from the client 140, a request to customize the selected operator node. For example, the client 140 may select the operator node 300 via the user interface 150. Selecting the operator node 300 may add the operator node 300 to the graph 350, which may correspond to a data processing pipeline that includes a series of data collection and/or manipulation operations. As noted, the graph ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/Maag/Kim combination to include adding components to the data pipeline, as taught by Seif.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Seif to assist in the providing tailored ingestion methods for complex data sets.  (Seif: Paragraphs [0002]-[0008]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kitamura in view of the ‘792 pub in view of Kim and further in view of Maag.

Regarding claim 23, the Zhao/Kitamura/‘792 pub/Kim combination teaches all of the elements of claim 13 and further teaches:
causing the two or more components of the second job to execute (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the ; and 
causing a third component of the two or more components to re-execute, based at least in part on receiving a third exit code indicating that the third component failed to execute successfully (Zhao: Paragraph [0006], “in response to status information that indicates a failure being received, resending the RootMsg to the root node and repeat the above method”; Paragraph [0027], “resending unit is configured to resend the RootMsg to the root node, in response to status information that indicates a failure being received”; and Paragraph [0068], “determining whether to resend the RootMsg based on the status information”; wherein the third component will be executed if execution of the whole pipeline is restarted).

However, the Zhao/Kitamura/‘792 pub/Kim combination does not appear to teach:
receiving a second compute graph associated with a second job different than the first job, the compute graph identifying two or more components of the second job and dependencies therebetween wherein at least one of a component identified by the second compute graph is different from a component identified by the first compute graph or a first computing device associated with the component identified by the second compute graph is different from a second computing device associated with the component identified by the first compute graph; 

However, in the same field of endeavor, Maag teaches:
receiving a second compute graph associated with a second job different than the first job, the compute graph identifying two or more components of the second job and dependencies therebetween wherein at least one of a component identified by the second compute graph is different from a component identified by the first compute graph or a first computing device associated with the component identified by the second compute graph is different from a second computing device associated with the component identified by the first compute graph (Maag: Fig. 4, #410; and Paragraph [0089], “Thus, to provide clear explanations, data pipelines 410 may be referred to based on the type of data that pipeline processes, such as an email pipeline, chat pipeline, order pipeline, and so forth”; wherein there are multiple pipelines for different data and therefore will have different nodes);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Zhao/Kitamura/‘792 pub/Kim combination to include multitude of data pipelines in order to process different data and have a different purpose, as taught by Maag.  One of ordinary skill in the art would have been motivated to make these modifications because it would have been obvious to use the methods of Maag to protect data transfer throughout the multiple data pipelines.  (Maag: Paragraphs [0168]-[0169] and [0170]-[0171]).

Response to Arguments
Applicant’s arguments, see pages 11-22, filed 08/24/2021, with respect to the rejection(s) of claims 1-13 and 16-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20190311254-A1, US-4783783-A, US-5247627-A, US-20170147345-A1, US-20150331775-A1, US-20160291977-A1). The following statement is a brief summary of pertinent art that was not relied upon:
US-20190311254-A1: Referring briefly to FIG. 9 in a data augmentation flow 900 illustrative of the blocks performed in the method 500, a data sample is randomly selected from the dataset (e.g., the input training data set) in storage and all the pipeline operations are applied sequentially, storing the partial results and temporary values in SRAM (e.g., the scratch pads 142). A random number generator is sampled for the pipeline operations that require randomness. Results (augmented samples) are transferred to host memory or concatenated for in-device (e.g., by the media access circuitry 118) training of the neural network.
US-4783783-A: In such a data processing system, if a fault occurs in the pipeline ALU, it is necessary for the system to suspend the storing of resultant data to the memory and reexecute the instruction. U.S. Pat. No. 4,318,172 discloses the fault processing, in which data once held in the store data buffer is discriminated to be capable or incapable of retry at the occurrence of the fault, and the instruction is reexecuted by invalidating the held data which is determined to be capable of retry or storing the held data which is determined to be incapable of retry in the memory. This method is effective for instructions each implementing an arithmetic/logic operation for a set of data and storing the result by itself. However, the above method is hardly applicable to the occurrence of a fault during the process of an instruction such as a vector instruction which implements the same processing for sets of data using a pipeline ALU and stores the results. Particularly, when it is intended to retry an element at which a fault has occurred, instead of reexecuting the whole instruction, the method involves difficult 
US-5247627-A: a multiplier (MPY) 225 which performs multiplication of twenty-four bits and provides the result of forty-seven bits of multiplication in one machine cycle, a data pipeline register (DPR0) 226 which holds the output difference of the ALU 224 temporarily and applies the output difference to the square input port of the MPY 225 to calculate a square difference, a multiplexer 227 which selects either the 24-bit output of the B-SFT 223 or the 24-bit output of the ALU 224, and applies the selected output to a data pipeline register (DPR1) 229 for temporarily holding the output of the multiplexer 227, a data pipeline register (DPR2) 228 for temporarily holding the 47-bit output of the MPY 225, a normalizing barrel shifter (N-SFT) 230 which selectively receives either the 24-bit data provided by the DPR1 229 or the 47-bit data provided by the DPR2 228, operates the received data for predetermined digit adjustment in half the machine cycle to provide a 24-bit data, a 24-bit output 231 of the N-SFT 230, a working register (Wr) 235 of 24-bit.times.8-word constitution, a 24-bit accumulation output 232 of the Wr 235, an adder (AU) 233 for accumulation and round-off, a 24-bit output 234 of the AU 233, a flag output 236 of the ALU 224, a flag check circuit 237 for the conditional test of the flag output 236, a conditional test shift register (tcsr) 238 of 24.times.1 bits for sequentially storing the 1-bit outputs of the flag check circuit 237, namely, the results of decisions of the flag check circuit 237, and a 1-bit carrier 239 which provides the highest bit shifted out when the N-SFT 230 provides a shift instruction for shifting in the LSB direction, namely, right shift.
US-20170147345-A1: The method of claim 9, further comprising: receiving, by the coprocessor, the first data; directing, by the coprocessor, the first data to a first instruction pipeline of the coprocessor; executing, by the first instruction pipeline of the coprocessor, the first instruction; storing, by the coprocessor, the first result at the first result address; receiving, by the coprocessor, the second 
US-20150331775-A1: Executing the transformation pipeline can include executing a plurality of storage efficiency steps sequentially and piping an output of each storage efficiency step as an input to a subsequent storage efficiency step to transform the payload data through the transformation pipeline. Determination of the transformation pipeline can also include selecting multiple trial techniques to optimize storage efficiency of a first storage efficiency step of the storage efficiency steps. Executing the transformation pipeline can include executing the multiple trial techniques and selecting one of the multiple trial techniques to transform the payload data based on a measurable metric of how well each of the multiple trial techniques performed in optimizing storage efficiency. The storage front-end manager system can store a transformation recipe of the transformation pipeline in a transformation database. The transformation recipe can include at least transformation techniques used in the storage efficiency steps, an order of the storage efficiency steps, parameters of the transformation techniques, or any combination thereof.
US-20160291977-A1: In some scenarios and embodiments, merge 309 takes one or more output data records from sorted output record queue 308, merges the one or more output data records into a consistent, complete record of intermediate output data and inserts the record of intermediate output data into intermediate output data 206. Intermediate output data 206 temporarily holds the record of intermediate output data. If the size of the record of intermediate output data is larger than a specified threshold, intermediate output data 206 compresses the record of intermediate output data. If reduce pipeline 204 is not ready to accept the record of intermediate output data, intermediate output data 206 stores the record of intermediate output data in local disk 109. If reduce pipeline 204 is ready to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./               Examiner, Art Unit 2114   

/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114